Title: To Thomas Jefferson from John Garland Jefferson, 1 March 1801
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Amelia Mar. 1st. 1801.

Your favor of Feby. 1st. has come safe to hand, and I acknoledge myself highly gratified with the receipt, since it has enabled me to explain your vote for Johnson in a satisfactory manner to most who have heard your reasons. The news of your election to the presidential chair, has been the source of great, and general joy. The people have now the satisfaction of seing the man of their choice raised to the first in the Government, and are at the same time freed from the fears of civil war. This was an event for which the minds of most of us was prepared. I will now my dear Sir open to you a subject upon which I enter with a great degree of hesitation, and reluctance. The nomination to most of the offices under government will now devolve upon you, and if you shoud deem it proper I shoud be pleased with some appointment. I have never once applied to one of your predecessors, nor woud I have accepted an office under a man who might have exacted from me any thing inconsistent with the principles of the strictest honor, nor with my ideas of the most rigid integrity. I am confident that my interest and wishes in an affair of this nature will be laid entirely out of the question. The interest of the community will be alone consulted: nor woud you on the contrary appoint one less fit in consequence of the influence or extent of his connexions. I expect however, that in your appointments, you will for your own sake, as well as that of the community, appoint persons in whose Zeal for your honor, and the honor of your administration, you have the most absolute reliance. How coud you expect that your administration woud be prosperous and happy, when offices shoud be entrusted to men who woud rejoice at your removal or disgrace? And who my dear Sir coud feel a more lively interest in the success and  happiness of your administration than one who owes you as many obligations as I do. But I forbear to enlarge upon this subject least I shoud incur the imputation of presumption. I have been led into these remarks from a fear that my application may have the appearance of indelicacy or impropriety, altho I am not conscious that it has the shades of either: and I know that scarcely you yourself can feel more anxiety about the prosperity of the government as it relates to your management, than I do. If you shoud think that it woud be any way expedient I suppose I coud procure a number of letters on the subject of my application from gentlemen of the first respectability. Whatever may be your opinion, it will be received with the same deference, and carry with it the same weight as the opinion of a father in whose judgment I had the utmost confidence, and in whose affection I had the most positive reliance. The practice of the law is on many accounts disagreeable to me, too much crouded to be very profitable, and I have a growing family for whose interest it is necessary I shoud provide. I am dear Sir with sentiments of the most grateful esteem
Your most obt. servant 

Jno G Jefferson

